Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Previous restrictions is withdrawn due to applicant’s response.


    PNG
    media_image1.png
    866
    637
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2012/0134210).
Regarding claims 21 and 26, Fig. 10 and Fig. 22B of Maeda discloses a semiconductor memory device comprising: 
a first wiring [BL, Fig. 10];  
5a first memory transistor [MT1, Fig. 10] connected to the first wiring [BL, Fig. 10]; 
a first transistor [T1, Fig. 10] connected between the first wiring [BL, Fig. 10] and the first memory transistor [MT1]; 
a second transistor [T2, Fig. 10] connected between the first transistor [T1] and the first memory transistor [MT1];  
10a second wiring [WL, Fig. 10] connected to a gate electrode of the first memory transistor [MT]; 
a third or fifth wiring [SGD21, Fig. 10] connected to a gate electrode of the first transistor [T1]; 
a fourth or sixth wiring [SGD11, Fig. 10] connected to a gate electrode of the second 15transistor [T2]; and 
a control circuit [AR2, Fig. 10] configured to execute an erase operation [as shows in Fig. 22B] that erases data of the first memory transistor; wherein 
in the erase operation, the control circuit:
increases a voltage of the fourth wiring [SGD11 increases to Vmid] at a first timing [t2];
increases a voltage of the third wiring [SDG21] at a second timing [t4] after the first timing [t2]. 
Maeda discloses voltage on voltage on fourth wire [SGD11 at Vmid] and voltage on third wire [SGD21 at Vera-ΔV], and does not specifically disclose controls the voltage of the fourth wiring to become larger than the voltage of the third wiring. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to having voltage on fourth wire greater than voltage on third wire to reduce leakage current [paragraph 0103], since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.ed 272, 205 USPQ 215 (CCPA 1980).
In addition, as showed above, Maeda memory device is substantially similar in structure to the claimed “a semiconductor memory device”, where the difference reside only in the remaining limitations to function of “controls the voltage of fourth wiring to become larger than the voltage of the third wiring”.
For product claims, when the structure recited in the reference is substantially similar to the claimed above, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01(I). To adequately demonstrate patentability for the device claim, applicant bears the burden to: (a) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(1).
Regarding claims 22 and 36, Fig. 22B of Maeda discloses wherein from a third timing [right after t4] after the second timing [t4] to a fourth timing [far after t4] after the third timing, the control circuit maintains a difference between the voltage of the third wiring [SGD21] and the voltage of the fourth wiring to a constant value [difference between (Vera-ΔV) – Vmid]. 
Regarding claims 23 and 37, Fig. 22B of Maeda discloses wherein at a fifth timing [t1] before the first timing [t2], the control circuit controls a voltage of the first wiring [BL] to be supplied.
Regarding claims 24, 32, and 38, Fig. 10 of Maeda discloses a second memory transistor [MT2] connected to the first wiring [BL]; a third transistor [T3] connected between the first wiring [BL] and the second memory transistor [MT2]; a fourth transistor [T4] connected between the third transistor [T3] and the second memory transistor [MT2]; a fifth wiring [SGD21] connected to a gate electrode of the third transistor [T3]; and a sixth wiring [SGD11] connected to a gate electrode of the fourth transistor [T4], wherein the second wiring [WL] is connected to a gate electrode of the second memory transistor [MT2].
Regarding claims 25, 33, and 39, Fig. 10 of Maeda discloses wherein the third wiring [SGD21] is electrically connected [clearly shows in Fig. 10] to the fifth wiring [SGD21], and the fourth wiring [SGD11] is electrically insulated from the sixth wiring [SGD11, clearly shows in Fig. 10].
Regarding claims 27 and 34, Fig. 10 and Fig. 22B of Maeda discloses a semiconductor memory device comprising: 
a first wiring [BL, Fig. 10];  
5a first memory transistor [MT1, Fig. 10] connected to the first wiring [BL, Fig. 10]; 
a first transistor [T1, Fig. 10] connected between the first wiring [BL, Fig. 10] and the first memory transistor [MT1]; 
a second transistor [T2, Fig. 10] connected between the first transistor [T1] and the first memory transistor [MT1];  
10a second wiring [WL, Fig. 10] connected to a gate electrode of the first memory transistor [MT]; 
a third or fifth wiring [SGD21, Fig. 10] connected to a gate electrode of the first transistor [T1]; 
a fourth or sixth wiring [SGD11, Fig. 10] connected to a gate electrode of the second 15transistor [T2]; and 
a control circuit [AR2, Fig. 10] configured to execute an erase operation [as shows in Fig. 22B] that erases data of the first memory transistor; wherein 
in the erase operation, the control circuit:
maintains the voltage of the fourth wiring [SGD11, after t4 SGD11 maintains at Vmid] and the voltage of the third wiring [SGD21, after t4, SGD21 maintains at Vera-ΔV] in a certain period from the first timing. 
Maeda discloses voltage on voltage on fourth wire [SGD11 at Vmid] and voltage on third wire [SGD21 at Vera-ΔV], and does not specifically disclose controls the voltage of the fourth wiring to become larger than the voltage of the third wiring. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to having voltage on fourth wire greater than voltage on third wire to reduce leakage current [paragraph 0103], since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.ed 272, 205 USPQ 215 (CCPA 1980).
In addition, as showed above, Maeda memory device is substantially similar in structure to the claimed “a semiconductor memory device”, where the difference reside only in the remaining limitations to function of “controls the voltage of fourth wiring to become larger than the voltage of the third wiring”.
For product claims, when the structure recited in the reference is substantially similar to the claimed above, the claimed properties or functions are presumed to be inherent. See MPEP 2112.01(I). To adequately demonstrate patentability for the device claim, applicant bears the burden to: (a) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(1).
Regarding claim 28, Fig. 22B of Maeda discloses wherein in the erase operation, the voltage of the third wiring [SGD11] and the voltage of the fourth wiring [SGD21] increase from a second timing [t1] before the first timing [t2].
Regarding claim 29, Fig. 22B of Maeda discloses wherein in the erase operation, the voltage of the third wiring increases [SGD11 increases at t1] before the voltage of the fourth wiring [SGD21 increases at t2] increases.
Regarding claim 30, Fig. 22B of Maeda discloses wherein in the erase operation, the voltage of the fourth wiring increases [SGD21 increases at t1] before the voltage of the third wiring increases [SGD11 increases at t2].
Regarding claim 31, Fig. 22B of Maeda discloses wherein in the erase operation, a voltage [Vera] of the first wiring [BL] is larger than the voltage [Vera-ΔV] of the fourth wiring [SGD21] at the first timing, and the voltage of the first wiring is maintained [Vera maintained after t4] in a certain period from the first timing.
Regarding claims 35 and 40, Fig. 10 and 22B of Maeda discloses a method of an erase operation of a semiconductor memory device, wherein the semiconductor memory device comprises: 
a first wiring [BL, Fig. 10];  
5a first memory transistor [MT1, Fig. 10] connected to the first wiring [BL, Fig. 10]; 
a first transistor [T1, Fig. 10] connected between the first wiring [BL, Fig. 10] and the first memory transistor [MT1]; 
a second transistor [T2, Fig. 10] connected between the first transistor [T1] and the first memory transistor [MT1];  
10a second wiring [WL, Fig. 10] connected to a gate electrode of the first memory transistor [MT]; 
a third or fifth wiring [SGD21, Fig. 10] connected to a gate electrode of the first transistor [T1]; 
a fourth or sixth wiring [SGD11, Fig. 10] connected to a gate electrode of the second 15transistor [T2]; and 
a control circuit [AR2, Fig. 10] configured to execute an erase operation [as shows in Fig. 22B] that erases data of the first memory transistor; wherein 
in the erase operation, the control circuit:
increases a voltage of the fourth wiring [SGD11 increases to Vmid] at a first timing [t2];
increases a voltage of the third wiring [SDG21] at a second timing [t4] after the first timing [t2]. 
Maeda discloses voltage on voltage on fourth wire [SGD11 at Vmid] and voltage on third wire [SGD21 at Vera-ΔV], and does not specifically disclose controls the voltage of the fourth wiring to become larger than the voltage of the third wiring. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to having voltage on fourth wire greater than voltage on third wire to reduce leakage current [paragraph 0103], since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.ed 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825